June 13, 1952

Hon. Karl Cayton         Opinion No. v-1460
District Attorney
Lamesa, Texas            Re:   Retention and disposition
                               by the district attorney
                               of a ten per cent commis-
                               sion on a collection made
                               in a State hospital patient
Dear Sir:                      board and treatment case.
          Yo,uhave requested an opinion concerning
the authority of the district attorney to retain fees
and commissions for performing duties provided in
Article 3232a, V.C.S.
            Section 11 of Article 3232a, V.C.S., provides:
         "Indigent public patients shall be sup-
    ported entirely at the expense of the State.
    Non-indigent public patients shall be kept
    and maintained at the expense of the State
    as in the first instance; but In such cases
    the State shall have the right to be reim-
    bursed for the support, maintenance and treat-
    ment of such non-indigent patients and the
    claim of the State for such support, main-
    tenance and treatment shall constitute a
    valid lien against property of such patient,
    or in case he has a guardian, against the
    estate, or against the person or persons who
    may be legally liable for his support, main-
    tenance and treatment and financially able
    to contribute thereto; and such clalm~may be
    collected by suit or other procedures, in the
    name of this State, by the county or district
    attorney of the county from which said patient
    is sent, or in case of the refusal or inability
    of both to act, the Attorney General shall rep-
    resent the State against such patient, his
    guardian, or the person or persons liable for
    his support, maintenance and treatment, as
    the case may be; such suit or proceeding to
    be instituted 'uponthe written request Of
    the State Board of Control, accompanied by
Hon. Karl Cayton, page 2   (v-1460)


     the certificate of the superintendent of the
     hospital as to the amount due the State,
     which shall in no case exceed the sum set
     by the Board of Control. In all such suits
     or proceedings, the certificate of the super-
     intendent shall be sufficient evidence of
     the amount due the State for the support of
     such patlent. The county or district attorney
     representing the State shall be entitled to a
     commission of ten per cent (10%) of the amount
     collected. All money so collected, less
     such commission, shall be, by said attorney,
     paid to the hospital, which shall receive
     and receipt for the same and shall use the
     same for the maintenance and improvement of
     said hospital." (Emphasis added.)
          Section 61 of Article XVI of the Constitution
of Texas provides in part:
         "All fees earned by district, county and
    precinct officers shall be paid into the coun-
    ty treasury where earned for the account of
    the proper fund, provided that fees incurred
    by the State, county and any municipality, or
    in case where a pauper's oath is filed, shall
    be paid into the county treasury tihencollect-
    ed and provided that where any officer is com-
    pensated wholly on a fee basis such fees may
    be retained by such officer or paid into the
    treasury of the county as the Commissioners
    Court may direct. ~ o *"
          By virtue of the above-quoted constitutional
provision the district attorney is required to pay into
the county treasury all fees collected by his office in
performance of his duties. Therefore, it is our opinion
that the ten per cent commission prescribed in Section
11 of Article 3232a, V.C.S., for representing the State
in the collection of claims due the State for the support,
maintenance and treatment of non-indigent public patients
cannot be retained by the district attorney and must be
paid Into the officers' salary fund as required by Sec-
tion 61 of Article XVI of the Constitution of Texas.
Hon. Karl Cayton, page 3   (v-1460)


                      SUMMARY
          The fees and commissions prescribed in
     Section 11 of Article 3232a, V.C.S,, for rep-
     resenting the State in the collection of claims
     due the State for the support, maintenance and
     treatment of non-indigent public patients can-
     not be retained by the district attorney and
     must be paid Into the officers' salary fund as
     req'uiredby Section 61 of Article XVI of the
     Constitution of Texas.
                                  Yours very truly,
APPROVED:                           PRICE DANIEL
                                  Attorney General
J. C. Davis, Jr.
County Affairs Division
Mary K. Wall
Reviewing Assistant               BYtie+
                                       Assistant
Charles D. Mathews
First Assistant
JR:lllh